Hart, J., (dissenting). From the beginning a State prison system of some sort has been adopted by statute in this State, and its management and operation nas been placed in the hands of State officers or State boards and its maintenance has been at the expense of the State. Formerly the State cared for all prisoners who were sentenced to be confined in the State Penitentiary, and it was made the duty of the sheriff of the various counties to imprison convicts sentenced to death until the date of their execution and- to execute them. The statute -also provided- that the expenses attending the imprisonment and execution of said convicts should be paid by the county. This was a valid statute; just as the Legislature could have passed a statute requiring each county to erect and maintain a county prison for the confinement of all its prisoners, whether they had committed felonies or misdemeanors. Judge Smith and myself are of the opinion, however, that the Legislature cannot establish a penitentiary under the management of a State board or State officers and give them the power and authority to imprison convicts sentenced to death until the date of their execution and to execute them, and at the same time place the cost thereof upon the various counties. If the State adopts the plan of -bestowing upon the officers of the State Penitentiary the duty to confine prisoners sentenced to death in the State Penitentiary until the date of the execution and to execute them, the State must bear the expenses thereof, and the cost cannot be placed upon the counties. On the other hand, the Legislature has the power to again place the execution of criminals condemned to death in the hands of county officers and to require -such officers to care for the prisoners until the date -of their execution, and in that event it might impose the costs upon the county. In the instant case, -however, the State has reserved to itself the right and power to execute prisoners sentenced to death and also imposes the duty upon the State officers to confine such prisoners in the State Penitentiary until the date of their execution. The State Penitentiary is essentially and necessarily a State institution, and taxation for the support and maintenance of which, in whole or in part, cannot be imposed upon a single county, but must be borne by the whole State. The contrary view, in our judgment, is opposed to the principles decided in State v. Craighead County, 114 Ark. 278, and Cotham v. Coffman, 111 Ark. 108. In other words, the General Assembly may make the execution of condemned criminals, and their confinement for that purpose, a function of the county government, in which event the expense thereof would have to be borne by the county. On the other hand this duty might be imposed upon the State as a function of the State Government, in which event the expense thereof would have to be borne by the State. The controlling question here is which agency has the duty to perform, and it appears to us that the State through its General Assembly has assumed this duty, and, that being true, it follows that the expense thereof must be borne by the State. The penitentiary is, without question, a State institution, and it has been made the function of the managers of that institution to confine -and execute criminals who have been sentenced to death, and the State should therefore pay the operating expense, for such it is. We perceive no difference in principle between imposing the expense on the counties and making the counties pay for feeding, housing, guarding and clothing or furnishing medical attention to the convicts from the respective counties, which would in effect apportion the cost of the operation of that institution against the different counties per capita, according to the number of convicts coming from the respective counties. And if this can be done in regard to the penitentiary, why may if not be done in the management of the eleemosynary institutions? And in what manner may it be determined how the exnenses of government shall be borne if we denart from the principle settled in the cases cited, in both this and the majority opinion, of requiring the State to bear the expense of the State’s government? Therefore we. respectfully dissent.